Motion by appellant’s attorney to be relieved as attorney is granted. A new attorney will be assigned to appellant. Determination of the appeal from the judgment of the Supreme Court, New York County, rendered on March 12, 1976 will be held in abeyancé pending filing of a brief by such new attorney. Appellant’s attorney has twice filed the same "brief,” the second time after being informed by the clerk that the attorney should comply with the requirements of People v Saunders (52 AD2d 833). The "brief’ contains no discussion or argument; nor does it comply with the requirements specified in People v Saunders (supra) where an attorney believes that there are no nonfrivolous arguments that he can present on behalf of his client. We deem it useless to again refer the matter back to this same attorney for compliance with the requirements of People v Saunders (supra). Accordingly, we are relieving this attorney and will assign another attorney for appellant. Concur—Lupiano, J. P., Birns, Silverman, Evans and Markewich, JJ.